HUNTER, Justice,
dissenting in part, concurring in part.
I dissent from the majority’s opinion finding that Judge Bontrager is guilty of indirect criminal contempt, but I concur in the necessity of the referral of this matter of Judge Bontrager’s conduct to the Judicial Qualifications Commission by reason of his reluctance to follow the law and this Court’s order. He subscribed to the same oath which each member of the judiciary subscribes to when he takes office — that is, to uphold the Constitution of the United States of America and the Constitution and laws of the State of Indiana to the best of his skill and ability. I believe there is a grave question concerning Judge Bontrager’s judicial demeanor.
I also concur in the finding that Special Judge Sproull was not guilty of indirect criminal contempt of this Court.
PRENTICE, J., concurs